DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2009/0280440 (hereinafter referred to as Tarutani).
Tarutani, in the abstract, and in [0025], [0039], discloses a surface treating agent (composition), wherein the surface treating agent is applied on the developed resist pattern and Tarutani, in . 
Claim(s) 1, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2008/0248427 (hereinafter referred to as Thiyagarajan).
Thiyagarajan, in [0011], discloses a shrink coating composition for reducing the critical dimensions of the patterned photoresist substrate by forming a layer of the shrink coating composition over the imaged photoresist pattern;  Thiyagarajan, in [0021], discloses that the shrink coating composition includes in its composition solvents such as methyl acetate and ethyl lactate (the claimed pattern shrink material and solvent) in the claimed amount (about 20 wt.%), and discloses that the shrink coating composition can also include additives such as surfactants (claim 1).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2008/0248427 (hereinafter referred to as Thiyagarajan) in view of U. S. Patent Application Publication No. 2009/0280440 (hereinafter referred to as Tarutani).
Thiyagarajan is discussed in paragraph no. 4, above.
Thiyagarajan, in [0011], discloses a shrink coating composition for reducing the critical dimensions of the patterned photoresist substrate by forming a layer of the shrink coating composition over the imaged photoresist pattern. Thiyagarajan, in 
	The difference between the claim and Thiyagarajan is that Thiyagarajan does not disclose the claimed spin drying after the applying/puddling of the shrink coating material on the resist pattern.
	Tarutani, in [0477] discloses that after the puddling of the treating agent material onto the resist pattern, the treating agent coated resist pattern was subjected to spin drying.
	Therefore, it would be obvious to a skilled artisan to modify Thiyagarajan by employing the spin drying after the coating of the resist pattern as taught by Tarutani because Tarutani in [0477][-0478], discloses that spin drying enables the removal of the excess treating agent material and shake of the excess solvent.
Response to Arguments
Applicant's arguments filed October 13, 2020 have been fully considered but they are not persuasive.  The 35 U.S.C. 102(a)(1) rejection made in the previous office action has been maintained.  With respect to applicant’s argument that Tarutani does not disclose the claimed components of the composition viz., pattern-shrinking material, solvent, surfactant, the instant claim 1 recites a “0” wt. % surfactant and does not convey to a skilled artisan, the presence of a surfactant in the composition, and Tarutani teaches the amended pattern-shrinking material and solvent and has been addressed in claim 3.  With respect to applicant’s argument that Tarutani does not teach the reduction in critical dimensions of the photoresist pattern by the coating composition (treating agent) as required by the claim, the instant claim does not recite the actual reduction in the CD of the photoresist pattern, nor do the claimed recite a linewidth or pitch of the photoresist pattern prior to being coated with the composition .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark F. Huff can be reached on (571) 272-1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        January 14, 2021.